       Case 2:18-cv-11375-MVL-JVM Document 90 Filed 01/07/21 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 TREVELYN ENTERPRISES, L.L.C.                                      CIVIL ACTION
 VERSUS                                                            NO: 18-11375
 SEABROOK MARINE, L.L.C., ET AL                                    SECTION: "S" (1)


                                    ORDER AND REASONS

       IT IS HEREBY ORDERED that the re-urged Motion in Limine/Daubert Motion to

Exclude the Testimony of Revel Boulon (Rec. Doc. 86) filed by New Nautical Coatings, Inc.

and SeaBrook Marine, L.L.C. is DENIED.

                                         BACKGROUND

       Detailed facts of this case have been set forth in prior orders of the court and thus are not

restated here. In the instant motion, defendants re-urge their motion to exclude the testimony of

plaintiff's proposed expert, Revel Boulon. Defendants argue that Boulon has insufficient

technical expertise as a paint and coatings expert, and that his opinion rests on inadmissible

hearsay, unsupported factual and legal conclusions and speculation. Trevelyn opposes the

motion.

                                          DISCUSSION

       In Daubert v. Merrell Dow Pharm., 509 U.S. 579, 589 (1993), the Supreme Court of the

United States held that Rule 702 requires the district court to act as a gatekeeper to ensure that

“any and all scientific testimony or evidence admitted is not only relevant, but reliable.” To

perform its gatekeeping function, the court must first determine whether the proffered expert
       Case 2:18-cv-11375-MVL-JVM Document 90 Filed 01/07/21 Page 2 of 5




testimony is reliable. The party offering the testimony bears the burden of establishing its

reliability by a preponderance of the evidence. See Moore v. Ashland Chem. Inc., 151 F.3d 269,

276 (5th Cir. 1998). The reliability inquiry requires the court to assess whether the reasoning or

methodology underlying the expert’s testimony is valid. See Daubert, 509 U.S. at 592-93. The

goal is to exclude expert testimony that is based merely on subjective belief or unsupported

speculation. See id. at 590. An expert may rely upon otherwise inadmissible facts and data,

including hearsay, if “ ‘experts in the particular field would reasonably rely on such evidence.’ ”

Daubert, 509 U.S. at 595 (quoting former FED. R. EVID. 702).

        However, “[i]n Gibbs v. Gibbs, 210 F.3d 491, 500 (5th Cir. 2000), [the Fifth Circuit]

noted that the importance of the trial court's gatekeeper role is significantly diminished in bench

trials, as in this instance, because, there being no jury, there is no risk of tainting the trial by

exposing a jury to unreliable evidence.” Whitehouse Hotel Ltd. P'ship v. Comm'r, 615 F.3d 321,

330 (5th Cir. 2010).

        In this bench trial, defendants challenge Boulon's qualification as an expert based

principally on the fact that his marine surveying credential was issued by the Association of

Certified Marine Surveyors Inc. ("ACMS"), which defendants characterize as an illegitimate

"mail order" credentialing body, suggesting that only individuals certified by the National

Association of Marine Surveyors ("NAMS") or the Society of Accredited Marine Surveyors

("SAMS") possess the required expertise to opine on marine surveying matters.

        In his deposition, Boulon testified that he was not required to undertake specific

                                                    2
      Case 2:18-cv-11375-MVL-JVM Document 90 Filed 01/07/21 Page 3 of 5




surveying training to receive his ACMS accreditation because his experience of over 14 years

working on yachts and small watercraft was deemed sufficient.1 Testing was waived and

Boulon's ACMS accreditation was granted after a review of his curriculum vitae detailing his

experience, a review of loss survey reports authored by him, a telephone interview, and

contacting references.2 He also applied to NAMS, which was prepared to grant him an associate

membership, but counseled him to put his application on hold for six months so he could be

directly credentialed as a certified marine surveyor rather than an associate member.3 Boulon is

also an affiliate member of UK-based International Institute of Marine Surveyors, possesses

domestic and international Chief Engineer licenses from the Coast Guard, and in that capacity

has managed bottom coating projects.4 He has been directly involved in three bottom coating

jobs on an aluminum vessel.5

       The court first observes that “the 'emphasis on qualifications over reliability of the expert

testimony reflect[s] a pre-Daubert sensibility.'” Rushing v. Kansas City S. Ry. Co., 185 F.3d 496,

507 (5th Cir. 1999)(superseded by statute on other grounds), quoting Watkins v. Telsmith, Inc.,

121 F.3d 984, 992 (5th Cir.1997). Rather, "the heart of Daubert is relevance and reliability. As

       1
           Depo. of Revel Boulon, Rec. Doc. 86-2, 9:14-18.
       2
           Id. at 11:9-19.
       3
           Id. at 12:23-13:3.
       4
           Id. at 17:1-19:10.
       5
           Id. at 19:24-20:7.

                                                 3
       Case 2:18-cv-11375-MVL-JVM Document 90 Filed 01/07/21 Page 4 of 5




long as some reasonable indication of qualifications is adduced, the court may admit the

evidence without abdicating its gate-keeping function."

        In this case, the court finds that Boulon's credentials sufficiently qualify him as an expert

to offer his opinion in this matter.

        Defendants have also moved to exclude Boulon's report on the ground that it relies in part

on hearsay. However, an expert may rely upon hearsay if “ ‘experts in the particular field would

reasonably rely on such evidence.’ ” Daubert, 509 U.S. at 595 (quoting former FED. R. EVID.

702). In this case, defendant has not demonstrated that the hearsay relied upon by Boulon would

not be reasonably relied upon by other experts in the field.

        With respect to defendants' argument that Boulon's testimony is based upon unsupported

factual and legal conclusions and speculation, this challenge goes to the bases for Boulon's

opinion. “[Q]uestions relating to the bases and sources of an expert's opinion[,] affect the weight

to be assigned that opinion rather than its admissibility and should be left for the [fact-finder's]

consideration.” United States v. 14.38 Acres of Land, 80 F.3d 1074, 1077 (5th Cir. 1996).

Moreover, in this bench trial, the purpose of a Daubert motion, “to ensure that only reliable and

relevant expert testimony is presented to the jury,” is not implicated. Rushing, 185 F.3d at 506,

citing Daubert, 509 U.S. at 590-93. Considering this, as well as the court's broad discretion to

decide whether to admit expert opinion testimony, see General Elec. Co. v. Joiner, 522 U.S. 136,

138–39 (1997), and the fact that “the rejection of expert testimony is the exception and not the

rule,” Johnson v. Samsung Electronics America, Inc., 277 F.R.D. 161, 165 (E.D. La.2011), the

                                                  4
      Case 2:18-cv-11375-MVL-JVM Document 90 Filed 01/07/21 Page 5 of 5




court will admit Boulon's expert report and testimony and give it whatever weight it deserves.

Accordingly,

       IT IS HEREBY ORDERED that the re-urged Motion in Limine/Daubert Motion to

Exclude the Testimony of Revel Boulon (Rec. Doc. 86) filed by New Nautical Coatings, Inc.

and SeaBrook Marine, L.L.C. is DENIED.



       New Orleans, Louisiana, this _____
                                    7th day of January, 2021.


                          ____________________________________
                               MARY ANN VIAL LEMMON
                           UNITED STATES DISTRICT JUDGE




                                                5
